ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury of two counts of sodomy and one count of rape and his sentence as a prior offender to consecutive fifteen year prison terms for each count. He also appeals from denial of his Rule 29.15 post-conviction motion without evidentiary hearing. No error of law appears, the verdict is supported by the evidence, and the issues raised by the defendant are without merit. No jurisprudential purpose would be served by a written opinion. The judgment on the rule 29.15 motion is based on findings of fact that are not clearly erroneous, no error of law appears, and an opinion would have no precedential value.
Judgments on direct appeal and on Rule 29.15 appeal are affirmed. Rules 30.25(b), 84.16(b).